COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re Certain Underwriters at Lloyds, London, subscribing to Policy
                           No. TMASDWIA349

Appellate case number:     01-19-00880-CV

Trial court case number: 1123513

Trial court:               County Civil Court at Law No. 2 of Harris County

        Relator has filed a petition for writ of mandamus, complaining of the trial court’s denial of
their plea to the jurisdiction.
        Relator filed a motion for emergency relief and now has filed an amended motion for
emergency relief. The Court grants the amended motion for emergency relief and orders all trial
court proceedings stayed pending disposition of the petition for writ of mandamus. Relator’s
original motion for emergency relief is dismissed as moot.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly____
                    Acting individually  Acting for the Court


Date: ___February 20, 2020_____